Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, & 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0010484 to Reed.
Claim 1 recites a method of depositing a coating on a component of a turbine engine.  Reed teaches such a deposition method.  See Reed [0002], [0197]-[0203] and Figs. 29A-D.  Figures 29A-D lay out the steps of this method and teaches the recited steps. Step (732) teaches forming a turbine component (104) including at least one cooling flow passage (112) in fluid communication with an aperture (114) on a surface of the turbine component.  Step (734) then taches forming a protective shield (740) on an inner surface of the at least one cooling flow passage and extending to an exterior of the turbine component via the aperture, as illustrarated in figure 29c.  Step (736) teaches depositing the coating (158) on an exterior surface of the turbine component with the protective shield…blocking the coating from being deposited in the at least one cooling flow passage.  Finally, step (738) teaches removing…the protective shield to provide for passage of a cooling fluid flow in the at least one cooling flow passage (106).  
Figures 29B & C of Reed also shows that the protective shield (740) includes one or more connecting spars (740A) directly contacting the inner surface (112)…a stem (740B) extending from the…spars.  Reed also teaches a cap extending from a distal end of the stem in the form of the central region between the two Y shaped stems.  Claim 1 recites that the cap must extend from the distal end, but does not specify a direction.  The cap extends laterally from the distal end.  
Regarding claim 3, Reed teaches that the mask (740) is separately formed and…subsequently disposed within the at least one cooling flow passage.  See Reed [0197]-[0203]. Regarding claim 9, Reed teaches depositing a thermal barrier coating (158).  See Reed [0202].  Regarding claim 10, Reed teaches the component may be a blade (22).  See Reed [0067].

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5-6 are rejected, and claim 1 is alternately rejected, under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0010484 to Reed in view of U.S. 2016/0008889 to Xu.
Claim 2 recites the protective shield is integrally formed with the inner surface of the at least one cooling flow passage via an additive manufacturing process.  In Reed, the protective shield – called a mask (740) – is not integrally formed attached to the cooling passage.  Rather, a 
Xu teaches forming diffuser features (24) onto existing blade cooling channels (16) via additive manufacturing (“AM”).  See Xu [0011]-[0024].  It teaches the cooling channels have a fan shaped diffuser just like the channel in Reed.  See Reed 30D and Xu Fig. 1.  Thus, the two references are highly analogous art.  Xu method teaches that it is known and predictable to use AM to form structures onto the surfaces of existing cooling channels.  Reed requires a mask be placed into a channel.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Reed to use AM to directly place a mask into the channel, rather than use a separate mask structure.  Such a modification would ensure a perfect mask fit.
Regarding claims 5-6, the proposed modification to Reed would merely replicate the existing mask structure via AM.  In this rejection, the spars would also include the locations where the region (740A) is attached to the channel.    

Claims 2 & 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0010484 to Reed in view of either of U.S. 2017/0129014 to Bunker.
Claim 2 recites the protective shield is integrally formed with the inner surface of the at least one cooling flow passage via an additive manufacturing process.  In Reed, the protective shield – called a mask (740) – is not integrally formed attached to the cooling passage.  Rather, a shaped mask is created separately.  Yet it would have been obvious to modify Reed to additively manufacture the mask in view of Xu.
Bunker and Xu relates to forming a cooling channel in turbine components using additive manufacturing.  See Bunker [0001]. This cooling channel has a fan shaped diffuser just as in Reed.  See Reed 30D & Bunker Fig. 3.  Thus, the two references are highly analogous to each other. Bunker teaches forming an interior channel segment, removing a segment of the component surface, and then additively manufacturing the complex diffuser shape.  See Bunker Figs. 5-13 and [0028]-[0036].  Thus, Bunker teaches it is known to fabricate diffusers using additive manufacturing.  Bunker teaches that using additive manufacturing (“AM”) allows for more complex exit shapes to be fabricated than by traditional methods.  See Bunker [0039].  It is obvious to apply a known technique to a known product or method, ready for improvement, to 
In this rejection, the spars would include the locations where the mask is attached to the channel which would then teach the features of claims 5 and 6.

Allowable Subject Matter
Claims 11, 13-14, & 17-18 are allowed. 
Claim 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach additively forming a masking structure having a cap, stem, and spars and then leaving the spars attached to the passage, as recited in claims 7 and 11.  Nor does the prior art teach removing the stem, but leaving the cap in place after laying the thermal barrier coating, as recited by claims 8 alternately claim 11.

Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered, but they are not persuasive regarding claim 1.  Each of applicant’s remarks is set forth, followed by examiner’s response.
With regard to claim 1, applicant argues that Reed does not teach a cap attached to a stem, distal from a spar because in the prior rejection, the spar was an attachment point that would be closer to the stem.  The rejection has been modified to define element (740A) as the spar, with two stems (740B) and a cap region between them.  The extension is in the lateral 
Regarding the combinations with Xu and Bunker, applicant argues the rejection improperly uses inherency.  The rejection has been modified in such a way that some of this argument is less relevant, but the argument must be addressed.  Examiner disagrees that a connection between the masking structure (740) and the channel surface (112) cannot be inferred. Additive manufacturing a component requires some contact between the elements to allow the mask to remain in place.  The rejection now merely adds such contact regions as “part” of the spar (the remainder being (740A).  Nevertheless, the presence of contact regions would be inferred for additive manufacturing to work properly.  Applicant also argues that the structure might be formed directly on the surface with element (740A) as the contact.  This embodiment is now also encompassed by the rejection and is thus now irrelevant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”